                      Case 2:19-cv-00073-LGW Document 12 Filed 08/01/19 Page 1 of 1
                              United States District Court
                                      Southern District of Georgia
  SCOTT L. POFF                                  OFFICE OF THE CLERK                     TELEPHONE   (912)280-1330
        CLERK                                   P.O. Box 1636
                                          BRUNSWICK, GEORGIA 31521


    NOTICE AND CLERK'S CERTIFICATION OF SERVICE TO COUNSEL AND
                        PARTIES OF RECORD



DATE:      8/1/2019

TO:        Marvin B. and Sharon H. Smith



SUBJECT:       DOCKETING OF BANKRUPTCY APPEAL



Please take notice that the appeal listed below has been docketed in this Court:



CAPTION: Smith et al v. HSBC Bank USA et al

BANKRUPTCY CASE NUMBER: 07-20244

ADVERSARY PROCEEDING NUMBER:

DISTRICT COURT NUMBER ASSIGNED: 2:19-cv-73

DATE DOCKETED IN THE DISTRICT COURT: 6/20/2019
APPELLANT BRIEF DUE:              8/31/2019
                                  ____________________________




                                                                            Sincerely,

                                                                            SCOTT L. POFF, CLERK
                                                                            U.S. DISTRICT COURT


                                                                                  s/Candy Asbell
                                                                            BY: ______________________________
                                                                                    Deputy Clerk
